ATTORNEY GRIEVANCE COMMISSION                                                                  *      IN THE
OF MARYLAND
                                                                                               *      COURT OF APPEALS

                                                                                               *      OF MARYLAND
v.
                                                                                               *      Misc. Docket AG No. 14
                                                                                                      September Term, 2021
                                                                                               *
JIBRIL ABDUSSABOOR BROWN                                                                              (No. CAE21-07620
                                                                                               *      Circuit Court for Prince
                                                                                                      George’s County)

                                                                                   CORRECTED ORDER


                       Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Jibril Abdussaboor Brown, to suspend the Respondent from

the practice of law in Maryland, stayed in favor of eighteen months of probation with terms, it

is this 22nd day of November, 2021


                       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Jibril

Abdussaboor Brown, be suspended for 90 days from the practice of law in the State of

Maryland; and it is further


                       ORDERED, that, the suspension be, and hereby is, STAYED in favor of eighteen

months of probation with the terms contained in the Probation Agreement.




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                            /s/ Joseph M. Getty
                            2021-11-23 14:46-05:00
                                                                                                 Chief Judge


Suzanne C. Johnson, Clerk
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/coa/14a21agcn.pdf